          Case 1:20-cv-01051-NONE-JLT Document 13 Filed 01/25/21 Page 1 of 4


 1   Carolyn H. Cottrell (SBN 166977)
     David C. Leimbach (SBN 265409)
 2   Scott L. Gordon (SBN 319872)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Telephone: (415) 421-7100
 5   Facsimile: (415) 421-7105
     ccottrell@schneiderwallace.com
 6   dleimbach@schneiderwallace.com
     sgordon@schneiderwallace.com
 7
     Attorneys for Plaintiffs and the Putative Class
 8

 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11

12   PRISCILLA SOLORIO and MARIANO                     Case No.: 1:20-CV-01051-NONE-JLT
     DIAZ, on behalf of themselves and all others
13   similarly situated,                               STIPULATION GRANTING LEAVE FOR
                                                       PLAINTIFFS TO FILE OBJECTIONS TO
14               Plaintiffs,                           REPLY EVIDENCE AND/OR SURREPLY
     v.                                                TO DEFENDANT’S MOTION TO COMPEL
15
                                                       ARBITRATION, DISMISS CLASS
16   ABC PHONES OF NORTH CAROLINA,                     ALLEGATIONS, AND STAY ACTION;
     INC.; and DOES 1-100, inclusive,                  [PROPOSED] ORDER
17
                 Defendants.
                                                       (Doc. 11)
18

19

20
21

22

23

24

25

26
27

28
          PLAINTIFFS’ OBJECTIONS TO REPLY EVIDENCE AND/OR SURREPLY TO DEFENDANT’S MOTION TO
                    COMPEL ARBITRATION, DISMISS CLASS ALLEGATIONS, AND STAY ACTION
                               Solorio, et al. v. ABC Phones of North Carolina, Inc., et al.
       Case 1:20-cv-01051-NONE-JLT Document 13 Filed 01/25/21 Page 2 of 4


 1
             Plaintiffs Priscilla Solorio and Mariano Diaz, on behalf of themselves and all others similarly
 2
     situated (“Plaintiffs”), and Defendant ABC Phones of North Carolina, Inc. (“Defendant”)
 3
     (collectively, the “Parties”), by and through their respective attorneys of record, hereby stipulate as
 4
     follows:
 5
             1.     Plaintiff brings a putative class action asserting wage and hour claims with respect to
 6
     Store Managers at Defendant’s retail locations.
 7
             2.     Defendant filed its Motion to Compel Arbitration, Dismiss Class Allegations, and
 8
     Stay Action (the “Motion”) on November 25, 2020 (ECF 7).
 9
             3.     Plaintiffs filed their opposition to the Motion on January 13, 2021 (ECF 8), and
10
     Defendant filed its reply on January 20, 2021 (ECF 10).
11
             4.     Plaintiffs have prepared the Objections to Reply Evidence and/or Surreply to
12
     Defendant’s Motion to Compel Arbitration, Dismiss Class Allegations, and Stay Action (the
13
     “Objection/Surreply”), attached hereto as Exhibit 1, to object to and address issues raised in
14
     Defendant’s reply and related filings.
15
             5.     Plaintiffs provided the Objection/Surreply to Defendant’s counsel, and based on the
16
     circumstances and without conceding the validity of any of the issues raises therein, Defendant has
17
     agreed to stipulate to its filing.
18
             6.     The Local Rules and the Federal Rules do not provide the right to file a surreply or
19
     objections to reply evidence, but a district court may allow a surreply to be filed “where a valid
20
     reason for such additional briefing exists.” Hartline v. Nat'l Univ., No. 2:14-CV-0635 KJM AC
21
     PS, 2015 U.S. Dist. LEXIS 8127, at *15-16 (E.D. Cal. Jan. 22, 2015).
22
            Accordingly, counsel for the Parties agree that good cause exists and leave for Plaintiffs to file
23
     the Objection/Surreply should be granted, and respectfully request that the Court issue an order that
24
     the Objection/Surreply is deemed filed.
25
            //
26
            //
27

28                                                     -1-
        PLAINTIFFS’ OBJECTIONS TO REPLY EVIDENCE AND/OR SURREPLY TO DEFENDANT’S MOTION TO
                 COMPEL ARBITRATION, DISMISS CLASS ALLEGATIONS, AND STAY ACTION
                             Solorio, et al. v. ABC Phones of North Carolina, Inc., et al.
       Case 1:20-cv-01051-NONE-JLT Document 13 Filed 01/25/21 Page 3 of 4


 1
     IT IS SO STIPULATED.
 2

 3
                                          Respectfully submitted,
 4
     Date: January 22, 2021
 5
                                           /s/ Scott L. Gordon
 6
                                           Carolyn H. Cottrell
 7                                         David C. Leimbach
                                           Scott L. Gordon
 8                                         SCHNEIDER WALLACE
                                           COTTRELL KONECKY LLP
 9
                                           Attorneys for Plaintiffs and the Putative Class
10

11
     Date: January 22, 2021
12

13                                         /s/ Robert L. Shipley
                                           Robert L. Shipley
14                                         Brandon S. Gray
15                                         ROBERT L. SHIPLEY, APLC

16                                         Attorneys for Defendant

17

18

19

20
21

22

23

24

25

26
27

28                                           -2-
       PLAINTIFFS’ OBJECTIONS TO REPLY EVIDENCE AND/OR SURREPLY TO DEFENDANT’S MOTION TO
                COMPEL ARBITRATION, DISMISS CLASS ALLEGATIONS, AND STAY ACTION
                            Solorio, et al. v. ABC Phones of North Carolina, Inc., et al.
       Case 1:20-cv-01051-NONE-JLT Document 13 Filed 01/25/21 Page 4 of 4


 1
                                           [PROPOSED] ORDER
 2
            Based on the stipulation of the parties and for good cause shown, the Court ORDERS that
 3
     Plaintiffs’ Objections to Reply Evidence and/or Surreply to Defendant’s Motion to Compel
 4
     Arbitration, Dismiss Class Allegations, and Stay Action, filed at ECF 11-1, is deemed filed.
 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 25, 2021                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                   -3-
        PLAINTIFFS’ OBJECTIONS TO REPLY EVIDENCE AND/OR SURREPLY TO DEFENDANT’S MOTION TO
                 COMPEL ARBITRATION, DISMISS CLASS ALLEGATIONS, AND STAY ACTION
                             Solorio, et al. v. ABC Phones of North Carolina, Inc., et al.
